  Case 1:18-cv-06906-FB Document 32 Filed 08/04/21 Page 1 of 4 PageID #: 964




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 LEONARDO MORALES,
                                                     MEMORANDUM AND ORDER
                       Plaintiff,
                                                     Case No. 1:18-cv-06906-FB
        -against-

 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.
 ------------------------------------------------x
 Appearances:                                        For the Defendant:
 For the Plaintiff:                                  JACQUELYN KASULIS, ESQ.
 EDDY PIERRE PIERRE, ESQ.                            Acting United States Attorney
 Pierre Pierre Law, P.C.                             Eastern District of New York
 211 East 43rd Street, Suite 608                     By: ARTHUR SWERDLOFF, ESQ.
 New York, NY 10017                                  Assistant United States Attorney
                                                     271 Cadman Plaza East, 7th Floor
                                                     Brooklyn, New York 11201

BLOCK, Senior District Judge:

       In a decision issued on September 25, 2020, this Court granted Leonardo

Morales’ motion for judgment on the pleadings and ordered remand for the

calculation of benefits. See ECF No. 25. Pending is attorney Eddy Pierre Pierre’s

motion for approval of a contingency fee agreement (“the Agreement”), which

requests that 25% of the plaintiff’s past due benefits award be paid to counsel. For

the following reasons, the plaintiff’s motion is granted in part.




                                                1
  Case 1:18-cv-06906-FB Document 32 Filed 08/04/21 Page 2 of 4 PageID #: 965




                                           I.

      Title 42, United States Code, Section 406(b) entitles prevailing plaintiffs in

Social Security actions to “reasonable [attorney’s] fee[s] [that are] not in excess of

25 percent of the total past-due benefits to which the plaintiff is entitled.” The

Supreme Court has held that 42 U.S.C. § 406(b)’s “reasonable fee” provision does

not prohibit the use of contingency fee agreements, so long as they do not provide

for a fee “in excess of 25 percent of the total past due benefits” and are

“reasonable.” See Gisbrecht v. Barnhart, 535 U.S. 789, 808-09 (2002). Courts in

the Second Circuit weigh three factors when assessing the reasonableness of a fee

agreement: (1) whether the proposed fee is below the 25% statutory maximum; (2)

whether the contingency fee agreement is the product of fraud or attorney

overreach; and (3) whether the requested amount is so large as to be a windfall to

the attorney. Wells v. Sullivan, 907 F.2d 367, 372 (2d Cir. 1990).

      Here, Pierre Pierre requests a fee of $35,829.25 for 39.53 attorney hours. This

would produce an hourly rate of $906.38. As the Court sees no issues relating to the

first or second factors, the critical question is whether the requested amount

constitutes a windfall. The Court believes that it would.

      The circumstances of this case are analogous to other cases in which Pierre

Pierre has received a reduced fee, reflecting an effective hourly rate of $500, after

achieving a favorable result for a Social Security claimant. See, e.g., Arroyo v.


                                           2
  Case 1:18-cv-06906-FB Document 32 Filed 08/04/21 Page 3 of 4 PageID #: 966




Comm'r of Soc. Sec., No. 14-CV-3513 (PKC), 2018 WL 2088013, at *3 (E.D.N.Y.

May 4, 2018) (request for $14,000 for 19.7 hours of work by Pierre Pierre and his

colleague Binder; award of $9,850); Colon v. Berryhill, No. 1:15-CV-06314 (PKC),

2018 WL 1730335, at *3 (E.D.N.Y. April 9, 2018) (request for $12,077 for 21.8

hours of work by Pierre Pierre and his colleague Binder; award of $10,900); A

similar approach is appropriate in this case in order to:

      adequately compensate [counsel] for the time that they spent on this
      case, the risks that they accepted in [representing plaintiff] on a
      contingency basis, and the successful result they obtained for [him,
      while also] satisfy[ing] the underlying policy goal of ensuring that
      claimants have qualified counsel representing them in their social
      security appeals[.]

Colon, 2018 WL 1730335, at *3 (internal citation omitted). Accounting for inflation,

the Court believes an award of $21,741.50 will reasonably compensate counsel at an

hourly rate of $550.

      The Court cannot deduct the $7,902.12 EAJA award from its final award,

since the statute requires that “the claimant’s attorney … refund to the claimant the

amount of the smaller fee.” Gisbrecht, 535 U.S. at 789. Accordingly, Pierre Pierre

shall refund the $7,902.12 he received under the EAJA.

                                  CONCLUSION
      The plaintiff’s motion for attorney’s fees is GRANTED IN PART. The

Commissioner of the SSA is ORDERED to disburse $21,741.50 to Pierre Pierre



                                           3
  Case 1:18-cv-06906-FB Document 32 Filed 08/04/21 Page 4 of 4 PageID #: 967




and the remainder to the plaintiff. Upon receipt of these funds, Pierre Pierre is

ORDERED to refund the $7,902.12 awarded under the EAJA to the plaintiff.

SO ORDERED.

                                              _/S/ Frederic Block___________
                                              FREDERIC BLOCK
                                              Senior United States District Judge

   Brooklyn, New York
   August 4, 2020




                                          4
